PER CURIAM.
In this direct criminal appeal, Jose Estrada challenges the below-Guidelines-range sentence the district court1 imposed after he pleaded guilty to conspiring to distribute 5 kilograms or more of a substance containing cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846; possessing with the intent to distribute 5 kilograms or more of a substance containing cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2; conspiring to conduct financial transactions affecting interstate or foreign commerce with the intent to promote unlawful activity and to disguise the nature, location, source, ownership or control of the proceeds, in violation of 18 U.S.C. §§ 1956(a)(1)(A)®, (a)(1)(B)®, (a)(l)(B)(ii), 1956(h), and 1957; and aiding and abetting the delivery of the proceeds from the unlawful distribution of cocaine, knowing that the transaction was designed to conceal the course of the proceeds, in violation of 18 U.S.C. §§ 2, 1956(a)(1)(A)®, and (a)(1)(B)®. On appeal, his counsel has moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), arguing that Estrada’s sentence is unreasonable because he had no criminal history.
We review the imposition of sentences under a deferential abuse-of-discretion standard, first ensuring that the district court committed no significant procedural error, and then considering the substantive reasonableness of the sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.2009) (en banc) (listing factors that constitute abuse of discretion); United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.2005) (standard of review). We find no abuse of discretion here.
After reviewing the record independently under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the judgment of the district court, and we grant counsel’s motion to withdraw, subject to counsel in*912forming Estrada about procedures for seeking rehearing or filing a petition for certiorari.

. The Honorable Nanette K. Laughrey, United States District Judge for the Western District of Missouri.